PER CURIAM
This is an unemployment compensation case in which petitioner, a compensation recipient, was found knowingly to have omitted to report a material fact in connection with his claim for benefits. He was ordered by the Employment Appeals Board to repay $3,174 in benefits. He seeks judicial review on the merits and as to the amount of the repayment. On the merits, the Board’s order is affirmed. As to the amount of repayment, the respondent confesses error. Pursuant to that concession, the case is remanded to the Board with instructions to modify the amount of petitioner’s repayment to $2,484.